TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-07-00504-CR




                              Amr A. Abdelazeem, Appellant

                                              v.

                                The State of Texas, Appellee



             FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
           NO. TE0703626, HONORABLE JOHN MISCHTAIN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.



                                           __________________________________________

                                           David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: September 20, 2007

Do Not Publish